DETAILED ACTION
	Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0015158 (hereafter “Ichiro”, of record).
	Ichiro teaches method of treating or preventing symptoms of Huntinton’s disease in a human subject (which includes reducing or delaying symptoms of Huntington’s disease) including in a subject that has at least one Huntingtin allele with an abnormal number of CAG repeats, by administering to the subject a viral vector encoding a double stranded  RNA comprising a first and second RNA sequence which form an siRNA wherein the first sequence 
	Therefore, Ichiro anticipates the instant claims.
It is noted that Ichiro does not teach that the dsRNA comprises a strand having the sequence of any of SEQ ID NO: 3 through SEQ ID NO: 7, such as required by claims 11, 22; therefore, amending claim 1, 12 to include this limitation would obviate this rejection.
SEQUENCE ALIGNMENT

; Sequence 3, Application US/10556711
; Publication No. US20080015158A1
; GENERAL INFORMATION:
;  APPLICANT: Kanazawa, Ichiro
;  APPLICANT:  Liu, Wanzhao
;  APPLICANT:  Wang, Yu-Lai
;  APPLICANT:  Wada, Keiji
;  APPLICANT:  Goto, Jun
;  APPLICANT:  Murata, Miho
;  TITLE OF INVENTION: Inhibition of the Expression of Huntingtin Gene
;  FILE REFERENCE: 051099/303044
;  CURRENT APPLICATION NUMBER: US/10/556,711
;  CURRENT FILING DATE:  2005-11-10
;  NUMBER OF SEQ ID NOS: 10
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 3
;   LENGTH: 21
;   TYPE: RNA

US-10-556-711-3

  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CUUCGAGUCCCUCAAGUCC 19 (instant SEQ ID NO: 1)
              |||||||||||||||||||
Db          3 CUUCGAGUCCCUCAAGUCC 21 (Ichiro’s SEQ ID NO: 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0015158 (hereafter “Ichiro”, of record), as applied to claims 1-3, 6-9, 12-14, 17-20 in the rejection above in view of Rodriguez-Lebron et al. (Molecular Therapy (2005), of record) and US2013/0287736 (hereafter “Passini”)
	The teachings of Ichiro, as applied to the instant claims in this rejection, are described above.

	However, Rodriguez-Lebron teaches the use of an AAV vector that is a serotype 5 vector (AAV5) to express an RNAi sequence in neuronal cells for the treatment of Huntington’s disease (HD) (e.g., see abstract, page 630 under “rAAV-shRNA plasmid construction”, etc.).  Although Rodriguez-Lebron does not teach that the promoter used to express the dsRNA is a neuron-specific promoter, specifically a NSE promoter, using neuron-specific promoters for neuron-specific expression of polypeptides was well known in the prior art.  For instance, Passini teaches an AAV5 vector comprising an expression cassette having a neuron-specific promoter, specifically an NSE promoter, for expression in neurons (e.g., see [0108]-[0109] etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to combine the teachings of Ichiro with and Rodriguez-Lebron and Passini to make and use an AAV vector (that is a serotype 5 vector) comprising a neuron-specific promoter (specifically an NSE promoter) to produce a dsRNA in target neuron cells for the treatment of HD, with a reasonable expectation of success.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from 

	Therefore, the instant claims are prima facie obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,174,321. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to methods of treating a human subject that carries at least one Huntingtin allele with an abnormal number of CAG repeats comprising administering to the subject a viral vector encoding a double stranded RNA comprising a first and second RNA sequence which form an siRNA wherein the first sequence has a sequence length of at least 19 nucleotides and is complementary to SEQ ID NO: 1.  Claims 1-12 of the ‘321 patent are drawn to a dsRNA and vector encoding the dsRNA encompassed by the instant claims, and explicitly includes dsRNA comprising SEQ ID NO: 7 and SEQ ID NO: 12 (see claim 6), and an AAV vector which is a serotype 5 vector (see claim 12). It is noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 
Therefore, the instant double-patenting rejection is appropriate.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,767,180. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to methods of treating a human subject that carries at least one Huntingtin allele with an abnormal number of CAG repeats comprising administering to the subject a viral vector encoding a double stranded RNA comprising a first and second RNA sequence which form an siRNA wherein the first sequence has a sequence length of at least 19 nucleotides and is complementary to SEQ ID NO: 1.  
The claims of the ‘180 patent are drawn to methods of reducing expression of SEQ ID NO: 1 in a neuron comprising introducing a dsRNA comprising any of SEQ ID Nos: 3-7 into a neuron (see claim 1) as well as a method of treating a subject with Huntington’s disease or a subject that is genetically predisposed for Huntington’s disease comprising administering to the 
MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim...




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635